PELHAM, P. J.
(1) The order of the court for a special venire as set out in the transcript shows a compliance with the statute in all particulars (Acts 1909, p. 305), and, no question being shown-to have been raised before the trial court ivith respect to the regular or special venire, or the organization of the juries, it is not necessary, or, in fact, permissible, that the transcript should contain copies of the venires or show the organization of the juries (Supreme Court practice rule 27, 175 Ala. xx, 61 South, vii), and no question can be raised here as to these matters that was not ruled upon in the court below.
(2, 3) It would have been entirely permissible to show by the, witness Andrew Williams that the defendant made threats against the deceased just prior to the killing, but, as the witness answered the solicitor’s question seeking to elicit testimony showing threats in the negative, there could be, manifestly, no prejudicial error in the court’s action in overruling the defendant’s objection to the question.
*46(4) The solicitor’s objection to the question propounded to the defendant by his counsel when being examined as a witness in his own behalf, “Why did you leave home?” was properly sustained, as calling for the secret and uncommunicated intention or motive of the defendant in leaving home. Such mental status is not the subject, of direct testimony by the witness, but can only be shown as a matter of inference to be determined from the circumstances, and other relevant facts in the case.—Gibbs v. State, 156 Ala. 70, 47 South. 65; Reeder v. Huffman, 148 Ala. 472, 41 South. 177; Montgomery v. State, 2 Ala. App. 25, 33, 56 South. 92; Seams v. State, 84 Ala. 410, 4 South. 521.
(5) It was competent for the solicitor to prove by the defendant on cross-examination that he had been convicted of forging a check on one Dr. Fuller, as showing that he had been convicted of a crime involving moral turpitude, as going to his credibility as a witness.—Code, §§ 4008, 4009; Roden v. State, 3 Ala. App. 197, 58 South. 71.
(6) The inculpatory statement of the defendant made to the witness Cato Meredith to the effect that, if called upon to testify, he (defendant) would tell who gave him the pistol to do the killing, was admissible as an implied, if not a direct, admission that he committed the crime charged against him.—Jackson v. State, 167 Ala. 44, 52 South. 835. The facts and attendant circumstances under which the statement was made show that it was a voluntary declaration, and there was no ground for objection that the proper predicate was not laid for the admission.—Morris v. State, 146 Ala. 66, 41 South. 274.
(7, 8) The written instructions requested by the defendant were properly refused. Charge No. 2 omits to predicate retreat and freedom from fault on the part of the defendant, besides being otherwise subject to criti*47cism. Trial courts are not required to give charges predicated upon the minds of the jury being left in a state of confusion or doubt (A. G. S. R. Co. v. Robinson, 183 Ala. 265, 62 South. 813), and charge No. 1 was well refused for this reason. Charge No. 25 omits the duty to retreat.
An examination of the entire record fails to disclose error in any ruling of the trial court.
The judgment appealed from is ordered affirmed.
Affirmed.